UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            HAIGHT, PENLAND, and WOLFE
                               Appellate Military Judges

                             UNITED STATES, Appellee
                                         v.
                        Staff Sergeant RODERICK N. PUGH
                           United States Army, Appellant

                                    ARMY 20140176

                             Headquarters, Fort Stewart
                   John T. Rothwell, Military Judge (arraignment)
                        Richard Weis, Military Judge (trial)
                   Colonel Francisco A. Vila, Staff Judge Advocate

For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Major Aaron R.
Inkenbrandt, JA; Captain Amanda R. McNeil, JA (on brief).

For Appellee: Major A.G. Courie, III, JA; Major John K. Choike, JA; Captain
Jaclyn E. Shea, JA (on brief).

                                     8 October 2015

                               ----------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of false official statement and larceny, in violation of Articles
107 and 121, Uniform Code of Military Justice, 10 U.S.C. §§ 907 and 921
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge and one month of confinement. The convening authority approved the
adjudged sentence.

      This case is before us for review under Article 66, UCMJ. Appellant assigns
two errors and raises matters pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982). One of the assigned errors warrants brief discussion and relief.

                                      DISCUSSION

       In one specification, appellant was charged with, pleaded guilty to, and
convicted of stealing three distinct allowances, with a total value of $26,408.51, “on
divers occasions.” While appellant acknowledges that divers allowances were
PUGH – ARMY 20140176

stolen, he now correctly asserts that he only stole $26,408.51 once, not multiple
times. The stipulation of fact and providence inquiry support and confirm
appellant’s assertion. Accordingly, we will grant appellant’s requested relief of
amending the larceny specification by removing the words “on divers occasions.”

                                  CONCLUSION

      The court amends and AFFIRMS only so much of the finding of guilty of
Charge II and its Specification as provides:

             Charge II, The Specification: In that [appellant], U.S.
             Army, did, at or near Yongson, Republic of Korea,
             between on or about 11 June 2010 and on or about 10 July
             2011, steal Basic Allowance for Housing (BAH), Cost of
             Living Allowance (COLA), and Dislocation Allowance
             (DLA), totaling a value of about $26,408.51, the property
             of the United States Government.

The remaining findings of guilty and the sentence are AFFIRMED. All rights,
privileges, and property of which appellant was deprived by virtue of that portion of
his findings being set aside by this decision are hereby ordered restored.

                                       FOR
                                     FOR   THE
                                         THE   COURT:
                                             COURT:




                                     MALCOLM
                                       MALCOLM   H.H.
                                                    SQUIRES, JR.JR.
                                                      SQUIRES,
                                     Clerk of Court
                                       Clerk of Court




                                          2